Citation Nr: 1629158	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to January 30, 2015, and 20 percent thereafter for chronic lower back strain and thoracic arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for this disability and assigned a 10 percent rating, effective June 27, 2010.  The case was subsequently transferred to the RO in Cleveland, Ohio.  A February 2015 rating decision increased the initial disability rating to 20 percent for lower back strain, effective January 30, 2015.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing is associated with the claims file.

A claim of total disability rating based on individual unemployability (TDIU) has not been perfected on appeal.  To the extent anything in the record could be construed as a claim for TDIU based on all service-connected disability, that matter is referred to the originating agency for appropriate action.  

In October 2014 the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACTS

1. Prior to January 30, 2015, combined thoracolumbar spine motion was not 120 degrees or less, forward flexion of the thoracolumbar spine was not 60 degrees or less, and muscle spasm or guarding was not severe enough to result in abnormal gait or abnormal spinal contour.  

2. After January 30, 2015, the Veteran's chronic lower back strain and thoracic arthritis disability was not manifested by thoracolumbar spine forward flexion of 30 degrees or less, ankylosis of the spine was not shown, there were no associated neurological changes warranting a separate evaluation and the Veteran did not have intervertebral disc syndrome resulting in incapacitating episodes.  


CONCLUSIONS OF LAW

1. Prior to January 30, 2015, the criteria for a rating in excess of 10 percent for chronic lower back strain and thoracic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2. After January 30, 2015, the criteria for a rating in excess of 20 percent for chronic lower back strain and thoracic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This claim arises from an appeal of the initial evaluation following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  In October 2014 the Board remanded the claim to the AOJ to obtain outstanding VA and non-VA records, and an updated examination of the back.  Updated medical records are associated with the claims file, and the examination report is adequate for rating purposes. Therefore the remand order was fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Increased Rating Claim

The Veteran claims entitlement to an initial rating in excess of 10 percent prior to January 30, 2015, and 20 percent thereafter for chronic lower back strain and thoracic arthritis.  

Because the Veteran is challenging an initially assigned disability rating, that issue has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Notably, the Court has held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59  does not require that such pain be related to arthritis.

The Veteran is service-connected for chronic lower back strain and thoracic arthritis (also claimed as ascheuerman syndrome), rated 10 percent prior to January 30, 2015, and 20 percent thereafter.  This disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a. 

The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for disorders of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned in pertinent part as follows: For the 20 percent evaluation currently in effect, this contemplates a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For the next higher evaluation, a 30 percent-rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A higher evaluation of 40 percent requires a finding of unfavorable ankylosis of the entire cervical spine.  Other criteria for a rating of 40 percent or higher (such as 50 or 100 percent) require ankylosis of varying degrees of severity involving either the thoracolumbar spine or entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003, Note 1.  When there is no limitation of motion of the specific joint involved a 10 percent evaluation is for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003.  When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion.  Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic code for limitation of motion of that specific joint.  Id.  

The Veteran was afforded a VA examination in October 2009.  Based on a review of medical records, the examiner diagnosed mild thoracic arthritis with healed compression fracture.  The Veteran reported chronic moderate to severe daily pain.  His symptoms included stiffness, fatigue, mid-back spasms, weakness, and decreased range of motion, but no numbness or paresthesia.  The examiner noted that the Veteran did not wear a back brace, and could independently perform activities of daily living.  He reported increased pain with prolonged standing and walking.  On examination, he had normal gait, posture, spinal curvatures, and no ankylosis.  There was objective evidence of pain with palpation on range of motion at T6-T8 and L1-L5.  The Veteran's thoracolumbar spine flexion was limited to 90 degrees, extension limited to 20 degrees with pain, right and left lateral bending limited to 30 degrees, right rotation limited to 30 degrees, and left rotation limited to 20 degrees with pain.  There was no additional loss of range of motion with repetition secondary to pain.  

Post-service treatment records show complaints of lumbar and thoracic spine pain treated with physical therapy and steroid injections.  May 2011 VA treatment notes show pain on palpation of the lumbar spine area, but no swelling or erythema.  An April 2011 VA pain consultation shows a normal thoracic and lumbar spine with pain on motion, but no pain on palpation.  May 2011 magnetic resonance images (MRI) of the thoracic spine show small disc herniation at T6-T7, middle disc bulging at T7-T8, and mild anterior wedging at T6 and T7, but no arthropathy.  A May 2011 MRI of the lumbar spine shows mild degeneration of the L4-L5 disc without central stenosis, disc herniation, or significant arthropathy.  In February 2012, the Veteran started physical therapy treatment for thoracic and lumbar spine pain.  March 2012 and June 2014 VA physical therapy treatment notes show reports of back pain and gym activity.  During a March 2012 VA physical therapy visit, the Veteran was unable to flex from his lumbar spine, however, upon reassessment a March 2012 physical examination showed normal lumbar spine flexion, but abnormal extension with pain and repeated movements increased pain. 

The Veteran was afforded another VA examination in January 2015.  The examiner diagnosed chronic lower back strain, lumbar disc degeneration, thoracic arthritis, and thoracic spine disc herniation.  The examiner reviewed the military service and VA treatment records.  The Veteran described constant back pain that increases with minimal activity.  He reported flare-ups and functional loss that requires him to change positions.  On physical examination, he had abnormal range of motion with forward flexion limited to 60 degrees, and extension limited to 15 degrees.  The examiner noted that abnormal range of motion contributed to functional loss, but there was no evidence of pain with weight bearing.  There was evidence of pain on palpation from the mid-thoracic spine to lower lumbar spine.  As for repetitive use, the Veteran was able to perform repetitive use testing with three repetitions resulting in loss of range of motion.  After three repetitions, forward flexion was limited to 60 degrees and extension was limited to 15 degrees.  The examination was not conducted during a flare-up, but the Veteran reported flare-ups occurring up to four times daily with pain, fatigue, weakness, and lack of endurance that limited functional ability with flexion limited to 40 degrees, extension limited to 10 degrees, and bilateral lateral flexion and rotation limited to 20 degrees.  The Veteran had localized tenderness of the thoracolumbar spine, attributed to kyphosis, but it did not result in an abnormal gait or abnormal spinal contour.  He had normal reflexes, sensory exams, and no radiculopathy or ankylosis.  The examiner noted that the Veteran occasionally used a back brace.

Prior to January 30, 2015, a rating in excess of 10 percent is not warranted.  Combined range of motion of the thoracolumbar spine was 220 degrees, as shown at the October 2009 VA examination, warranting a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The next highest rating of 20 percent contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  However, a 20 percent rating is not warranted prior to January 30, 2015, because there is no evidence that forward flexion of the thoracolumbar spine was limited to 60 degrees or less or an abnormal gait or spinal contour.  See October 2009 VA Examination Report.  Likewise, there is no evidence that combined range of motion of the thoracolumbar spine was at least limited to 120 degrees.  See Id.  There also is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  At the October 2009 VA examination the Veteran had a normal gait.  Even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating in excess of 10 percent is not warranted.  There is no evidence that pain or flare-ups limit the Veteran's forward flexion to 60 degrees or less or limit the Veteran's combined range of motion to 120 degrees or less.  The October 2009 VA examiner noted that he could not provide an opinion on additional functional loss with repetitive movements or flare-ups without resorting to speculation.  Although March 2012 VA physical therapy notes show that the Veteran was unable to flex from his lumbar spine, on reassessment, the Veteran exhibited normal lumbar spine flexion.  Thus, prior to January 30, 2015 a rating in excess of 10 percent is not warranted under Diagnostic Code 5242.

After January 30, 2015, a rating in excess of 20 percent is not warranted.  The Veteran's thoracolumbar spine forward flexion was limited to 60 degrees, thus warranting a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  See January 2015 VA Examination Report.  During the January 2015 examination, the Veteran had no ankylosis.  Even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating in excess of 20 percent is not warranted.  On January 2015 examination, the Veteran reported flare-ups, but the exam was not conducted during a flare-up.  It was estimated that pain, fatigue, weakness, and lack of endurance would cause flexion limited to 40 degrees during flare ups.  This degree of function loss is not sufficient to warrant a higher rating.  The January 2015 VA examination report concluded that the Veteran did not exhibit intervertebral disc syndrome and there were no objective signs of radiculopathy or other neurological deficit related to the back disability.  

For the above stated reasons, the Board finds the preponderance of the evidence to weigh against an initial disability rating in excess of 10 percent prior to January 30, 2015, and 20 percent thereafter for chronic lower back strain and thoracic arthritis.  The doctrine of reasonable doubt is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.71a, Diagnostic Code 5242.

Extraschedular and TDIU Consideration

The record does not establish that the rating criteria are inadequate for rating the Veteran's back disability.  Specifically, his symptoms of limitation of range of motion, and pain are all contemplated by the appropriate rating criteria as set forth above.  Critically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1). 

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The only evidence pertaining to the impact of the Veteran's service-connected back 

disability on his employability consists of the report of January 2015 VA examiner. The examiner noted that the Veteran's thoracolumbar spine impacts his ability to work.  However, it was not suggested and the objective findings do not demonstrate that he was precluded from working due to the service-connected back disability.  The Veteran reported that his back pain and limited range of motions prevents him from participating in physically demanding activities such a playing with his niece and nephew, and lifting any overhead work.  He said that pain requires him to change positions frequently because of increased pain with prolonged sitting, standing, walking, and bending.  In May 2012 he reported that he worked part-time at a restaurant and at his college.  August 2012 and September 2012 VA treatments records indicate that he worked part-time at a bar.  October 2012 VA treatment notes state that he worked part-time at a hospital.  The degree of back disability exhibited does not refect that he is unable to work because of his back disability.  The issue of entitlement a TDIU has not been reasonably raised by the Veteran or the record, and it shall not be further addressed.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 30, 2015, and 20 percent thereafter for chronic lower back strain and thoracic arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


